Case: 21-51250         Document: 00516573629             Page: 1      Date Filed: 12/09/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                                United States Court of Appeals
                                                                                         Fifth Circuit
                                       No. 21-51250
                                     Summary Calendar                                  FILED
                                                                                December 9, 2022
                                                                                  Lyle W. Cayce
   United States of America,                                                           Clerk

                                                                       Plaintiff—Appellee,

                                             versus

   Golwer Jovany Cruz-Silva,

                                                                   Defendant—Appellant.


                      Appeal from the United States District Court
                           for the Western District of Texas
                               USDC No. 4:21-CR-813-1


   Before Jolly, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          The attorney appointed to represent Golwer Jovany Cruz-Silva has
   moved for leave to withdraw and has filed briefs in accordance with Anders v.
   California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th
   Cir. 2011). Cruz-Silva has filed a response. The record is not sufficiently
   developed to allow us to make a fair evaluation of Cruz-Silva’s claims of



          *
              This opinion is not designated for publication. See 5th Cir. R. 47.5.
Case: 21-51250     Document: 00516573629           Page: 2   Date Filed: 12/09/2022




                                    No. 21-51250


   ineffective assistance of counsel; we therefore decline to consider the claims
   without prejudice to collateral review. See United States v. Isgar, 739 F.3d
   829, 841 (5th Cir. 2014).
          We have reviewed counsel’s briefs and the relevant portions of the
   record reflected therein, as well as Cruz-Silva’s response. We concur with
   counsel’s assessment that the appeal presents no nonfrivolous issue for
   appellate review.    Accordingly, the motion for leave to withdraw is
   GRANTED, counsel is excused from further responsibilities herein, and
   the APPEAL IS DISMISSED. See 5th Cir. R. 42.2.




                                         2